Title: Wilson Cary Nicholas to Thomas Jefferson, 16 June 1817
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
            Richmond
June 16. 1817
          
          As soon as I came to Richmond, after receiving your letter of the 19th of march, in which you express a wish to have that part of Col Byrd’s journal printed that I sent to you, I applied to Mr Thomas Taylor, the agent & friend of the family, to obtain the permission, he promised to do so and there was no doubt it wou’d be readily given. In consequence of your letter of the 10th instant I went in search of Mr Taylor this morning, but he was in the country. I will certainly see him tomorrow. I received the book from Mr Harrison of Berkeley. We are restrained by the regulations of the mother Bank from discounting accommodation paper, but our power to discount the same sum or a larger amount for the same parties, is unlimitted but by our discretion. I have no doubt the directors of the U.S. Bank will discount your paper from time to time, as you may wish to have it done. My seeming inattention to your request about the journal, will not I hope prevent your employing me in future in any way I can serve you.
          
            I am with the greatest respect & attachment your friend & humble servant
            W. C. Nicholas
          
        